
	

113 S458 IS: Improve Nutrition Program Integrity and Deficit Reduction Act of 2013
U.S. Senate
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 458
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2013
			Mr. Roberts (for
			 himself, Mr. Thune, and
			 Mr. Johanns) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To improve and extend certain nutrition
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Improve Nutrition Program Integrity
			 and Deficit Reduction Act of 2013.
		2.Restoring program
			 integrity to categorical eligibility for the supplemental nutrition assistance
			 program
			(a)In
			 generalThe second sentence of section 5(a) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2014(a)) is amended by striking receives
			 benefits under a State program and inserting receives assistance
			 (as defined in section 260.31 of title 45, Code of Federal Regulations, as in
			 effect on January 1, 2013) under a State program.
			(b)ResourcesSection
			 5(j) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(j)) is amended by
			 striking receives benefits under a State program and inserting
			 receives assistance (as defined in section 260.31 of title 45, Code of
			 Federal Regulations, as in effect on January 1, 2013) under a State
			 program.
			3.Eliminating the
			 low-income home energy assistance loophole
			(a)In
			 generalSection 5 of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2014) is amended—
				(1)in subsection
			 (d)(11)(A), by striking (other than and all that follows through
			 et seq.)) and inserting (other than payments or
			 allowances made under part A of title IV of the Social Security Act (42 U.S.C.
			 601 et seq.) or any payments under any other State program funded with
			 qualified State expenditures (as defined in section 409(a)(7)(B)(i) of that Act
			 (42 U.S.C. 609(a)(7)(B)(1))));
				(2)in subsection
			 (e)(6)(C), by striking clause (iv); and
				(3)in subsection
			 (k)—
					(A)in paragraph
			 (2)—
						(i)by
			 striking subparagraph (C);
						(ii)by
			 redesignating subparagraphs (D) through (G) as subparagraphs (C) through (F),
			 respectively; and
						(iii)by striking
			 paragraph (4).
						(b)Conforming
			 amendmentsSection 2605(f) of the Low-Income Home Energy
			 Assistance Act of 1981 (42 U.S.C. 8624(f)) is amended—
				(1)in paragraph (1),
			 by striking (1); and
				(2)by striking
			 paragraph (2).
				4.Eliminating
			 inflation adjustments for countable resourcesSection 5(g)(1) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2014) is amended—
			(1)by striking (1)
			 Total
			 amount.— and all that follows through The
			 Secretary in subparagraph (A) and inserting the following:
				
					(1)Total
				amountThe Secretary
					;
				
			(2)by striking
			 (as adjusted in accordance with subparagraph (B)) both places it
			 appears; and
			(3)by striking subparagraph (B).
			5.Ending
			 supplemental nutrition assistance program benefits for lottery or gambling
			 winners
			(a)In
			 generalSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2015) is amended by adding at the end the following:
				
					(r)Ineligibility
				for benefits due to receipt of substantial lottery or gambling
				winnings
						(1)In
				generalAny household in which a member receives substantial
				lottery or gambling winnings, as determined by the Secretary, shall lose
				eligibility for benefits immediately upon receipt of the winnings.
						(2)Duration of
				ineligibilityA household described in paragraph (1) shall remain
				ineligible for participation until the household meets the allowable financial
				resources and income eligibility requirements under subsections (c), (d), (e),
				(f), (g), (i), (k), (l), (m), and (n) of section 5.
						(3)AgreementsAs
				determined by the Secretary, each State agency, to the maximum extent
				practicable, shall establish agreements with entities responsible for the
				regulation or sponsorship of gaming in the State to determine whether
				individuals participating in the supplemental nutrition assistance program have
				received substantial lottery or gambling
				winnings.
						.
			(b)Conforming
			 amendmentsSection 5(a) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2014(a)) is amended in the second sentence by striking sections
			 6(b), 6(d)(2), and 6(g) and inserting subsections (b), (d)(2),
			 (g), and (r) of section 6.
			6.Eliminating
			 State bonuses
			(a)In
			 generalSection 16 of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2025) is amended by striking subsection (d).
			(b)Conforming
			 amendmentsSection 16 of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2025) is amended—
				(1)in subsection
			 (c)—
					(A)in the first
			 sentence of paragraph (4), by striking payment error rate and
			 all that follows through subsection (d) and inserting
			 liability amount or new investment amount under paragraph (1) or payment
			 error rate; and
					(B)in the first
			 sentence of paragraph (5), by striking payment error rate and
			 all that follows through subsection (d) and inserting
			 liability amount or new investment amount under paragraph (1) or payment
			 error rate; and
					(2)in subsection
			 (i)(1), by striking subsection (d)(1) and inserting
			 subsection (c)(2).
				7.Eliminating
			 duplicative employment and training
			(a)Funding of
			 employment and training programsSection 16 of Food and Nutrition
			 Act of 2008 (7 U.S.C. 2025) is amended by striking subsection (h).
			(b)Administrative
			 cost-Sharing
				(1)In
			 generalSection 16(a) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2025(a)) is amended in the first sentence, in the matter preceding
			 paragraph (1), by inserting (other than a program carried out under
			 section 6(d)(4)) after supplemental nutrition assistance
			 program.
				(2)Conforming
			 amendments
					(A)Section
			 17(b)(1)(B)(iv)(III)(hh) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2026(b)(1)(B)(iv)(III)(hh)) is amended by striking (g), (h)(2), or
			 (h)(3) and inserting or (g).
					(B)Section
			 22(d)(1)(B)(ii) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2031(d)(1)(B)(ii)) is amended by striking , (g), (h)(2), and
			 (h)(3) and inserting and (g).
					(c)Workfare
				(1)In
			 generalSection 20 of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2029) is amended by striking subsection (g).
				(2)Conforming
			 amendmentSection 17(b)(1)(B)(iv)(III)(jj) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2026(b)(1)(B)(iv)(III)(jj)) is amended by
			 striking or (g)(1).
				8.Eliminating
			 inflation adjustments for emergency food assistance resourcesSection 27(a) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2036(a)) is amended—
			(1)in paragraph (1),
			 by striking 2008 through 2012 and inserting 2014 through
			 2018; and
			(2)by striking
			 paragraph (2) and inserting the following:
				
					(2)AmountsThe
				Secretary shall use to carry out paragraph (1) $260,000,000 for each of fiscal
				years 2014 through
				2018.
					.
			9.Eliminating the
			 nutrition education grant programSection 28 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2036a) is repealed.
		10.Terminating an
			 increase in benefitsSection
			 101(a) of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5; 123 Stat. 120; 124 Stat. 2394; 124 Stat. 3265) is amended by
			 striking paragraph (2) and inserting the following:
			
				(2)TerminationThe
				authority provided by this subsection shall terminate after February 1,
				2013.
				.
		
